NO. 07-10-0391-CR
                                  NO. 07-10-0392-CR
                                  NO. 07-10-0393-CR
                                  NO. 07-10-0394-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                OCTOBER 6, 2010
                         ______________________________

                                 RICARDO CAVAZOS,

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                Appellee
                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                    NOS. 51,006-C; 51,007-C, 51,008-C, 51,009-C;

                       HON. PATRICK A. PIRTLE, PRESIDING
                        _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Ricardo Cavazos (appellant) filed a document called a “motion for out of time

appeal.” In it, he informs us of his intent to appeal his conviction in various causes of

action. However, he also acknowledges that the period in which to perfect a timely
appeal lapsed long ago. Thus, we treat his “motion” as a notice of appeal and dismiss

the appeals for want of jurisdiction.

       According to the information before us, the trial court sentenced appellant on

March 8, 2006. At that point, he allegedly told the court that he wanted to appeal.

However, no notice of appeal was filed within the time necessary to effectively

effectuate his desire. Instead, we received the aforementioned “motion” on September

15, 2010.

       It is beyond dispute that a timely notice of appeal is necessary to invoke our

jurisdiction. State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000); Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). To be timely, the notice must be filed

within thirty days after sentence was pronounced in open court, unless a timely motion

for new trial was filed. TEX. R. APP. P. 26.2. Irrespective of whether a motion for new

trial actually was filed and denied here, a notice tendered more than four years after the

trial court sentenced appellant in open court is untimely. So, we have no jurisdiction

over the matter. State v. Riewe, supra.

       Accordingly, the appeal is dismissed for want of jurisdiction.       However, an

appellant may petition the Texas Court of Criminal Appeals under article 11.07 of the

Code of Criminal Procedure for leave to initiate a belated appeal, as the petitioner

apparently did in Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).



                                                Brian Quinn
                                                Chief Justice


Do not publish.



                                            2